ORDER ACCEPTING RESIGNATION AND CONCLUDING PROCEEDING

On January 22,1996, the Indiana Supreme Court Disciplinary Commission filed a First Amended Verified Complaint for Disciplinary Action in this case. On March 8, 1996, this Court suspended the respondent from the practice of law pending final resolution of this disciplinary action. Thereafter, the respondent, Thomas E. Everitt, tendered his Affidavit of Resignation pursuant to Ind Admission and Discipline Rule 23, Section 17.
Having reviewed these matters, this Court now finds that the respondent’s affidavit meets the necessary elements of Ad-mis.Disc.R. 23(17), that the resignation should be accepted and that, accordingly, all other proceedings pending in this case should be concluded.
IT IS, THEREFORE, ORDERED that the resignation of Thomas E. Everitt is accepted, effective March 8, 1996. Accordingly, he is hereby removed as a member of the Bar of this State, and the Clerk of this Court is directed to strike his name from the Roll of Attorneys as of March 8, 1996. The respondent must comply with the provisions of Admis.Disc.R. 23(4) in order to become eligible for reinstatement.
IT IS FURTHER ORDERED that, by reason of this Order accepting the respondent’s resignation, all issues not previously adjudicated in this proceeding are now concluded.
The Clerk of this Court is directed to give notice of this Order in accordance with Ad-mis.Disc.R. 23(3)(d), governing disbarment and suspension.
/s/ Randall T. Shepard
Randall T. Shepard Chief Justice of Indiana
All Justices concur.